COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

  Western Technologies, Inc., an Arizona         §              No. 08-17-00232-CV
  corporation,
                                                 §                 Appeal from the
                    Appellant,
                                                 §               448th District Court
  v.
                                                 §            of El Paso County, Texas
  Omnivations II, LLC, a Texas limited
  liability company,                             §              (TC# 2017DCV2600)

                    Appellee.                    §

                                           ORDER

       Pending before the Court is the Appellee’s motion to supplement record on appeal with the

trial court’s findings of fact and conclusions of law filed on November 15, 2017. The motion is

GRANTED. The District Clerk shall file a supplemental clerk’s record containing said findings

of fact and conclusions of law with this Court on or before January 31, 2018.

       IT IS SO ORDERED this 18th day of January, 2018.



                                             PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.